Citation Nr: 1511613	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  04-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mechanical low back pain, to include consideration of a total disability based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 20 percent for right leg neurologic manifestations associated with mechanical low back pain.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1987, with periods of service in the Army Reserves as well.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2004, the Veteran testified at a hearing before a Decision Review Officer.  In October 2005, a Travel Board hearing was held before a Veterans Law Judge who is no longer at the Board.  A February 2015 letter advised the Veteran of his right to another hearing before a Veterans Law Judge who would participate in the decision on appeal.  See Arneson v. Shinseki, 24 Vet. App. 369 (2011).  He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want another hearing.  The Veteran did not respond within 30 days from the date of notice.  The Board shall proceed accordingly.

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran's attorney representative has suggested that he can no longer work due, in part, to his service-connected mechanical back pain.  See May 2012 and January 2013 statements.  This aspect of the claim in appellate status is further discussed in the remand.

Additionally, the Board finds it important to note the protracted procedural history of the appeal regarding an increased rating for mechanical low back pain.  In a March 2006 decision, the Board denied the Veteran's claim of entitlement to an increased rating for mechanical low back pain.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court set aside the Board's March 2006 decision as to the mechanical low back pain and remanded the matter for further adjudication.  It was once again before the Board in November 2010 at which time the Veteran's claim for an increased rating was denied.  The Veteran appealed to the Court and in January 2012, the Court granted a Joint Motion for Remand (JMR) vacating the Board's denial of an increased rating and remanding the matter for further proceedings.  In July 2012, the Board remanded the matter for further development in accordance with the directives of the JMR.  This matter is now again before the Board.

The Board is cognizant that the Veteran's attorney-representative has requested a Statement of the Case be issued regarding entitlement to an effective date prior to September 23, 2002 for the assigned of the separate rating for right leg neurologic manifestations.  This date, however, was assigned in the November 2010 Board decision, and in the subsequent JMR, the Parties, which included the same attorney-representative, did not disturb this aspect of the claim.  Considering this procedural history, the Board does not direct that a Statement of the Case be issued on this earlier effective date claim.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected mechanical back pain.  Specifically, in a November 2014 statement, he indicated that he lives with a "constant pain" in his back and that it is "getting worse."  He was last examined by VA to assess the severity of his back disability in September 2012.  The attorney representative has also indicated that this VA examination is inadequate.  After consideration of the evidence of record and these contentions (as well as the other reasons for remand), the Board finds that another examination to assess the current severity of this disability is necessary.

Further in this regard, the attorney-representative has indicated that the Veteran cannot maintain substantially gainful employment due to his back disability.  The evidence of record, however, provides conflicting evidence.  In a March 2009 VA examination, the examiner indicated that the Veteran had not worked in his normal employment as an automotive/mechanic technician following a motor vehicle accident in the prior year.  In the September 2012 VA examination, however, the examiner reported that the Veteran was working as a mechanic technician and affirmatively opined that the Veteran was not unemployable.  Based on the attorney-representative's contentions, however, and the passage of time since the last VA examination, this issue should be addressed in the VA examination and the AOJ should adjudicate this aspect of the claim after providing the Veteran notice of how to substantiate this claim.

Additionally, and also relevant to the issue of TDIU (and the facts surrounding his employment) the Veteran has indicated that he applied for Vocational Rehabilitation.  A review of the record reflects that his application is of record, but it is unclear if there are additional records related to this matter that may be outstanding.  As such may be pertinent to his appeal, attempts should be made to obtain any outstanding treatment records, including vocational rehabilitation records.  

Regarding the matter of an increased rating for right leg neurological manifestations, a February 2012 rating decision effectuated the Board's grant of service connection and assigned a 10 percent rating.  A September 2014 rating decision subsequently granted a 20 percent rating from the date of service connection.  The November 2010 Board decision considered and took jurisdiction of whether service connection was warranted for neurological manifestations, finding that as of September 23, 2002 a separate disability evaluation for neurologic manifestations were warranted.  The Board decision assigned the effective date to this disability (as noted in the Introduction), but did not address the appropriate rating to this disability.  The original 10 percent rating, as well as the subsequent increase to 20 percent, was assigned by the RO.  The attorney-representative filed a Notice of Disagreement to the RO's rating decision that assigned this rating.  After careful consideration of the procedural history of this case coupled with the attorney's request for a Statement of the Case, although cognizant of the effect on the Board's jurisdiction created by Note (1) following the General Rating Formula for Diseases and Injuries of the Spine in 38 C.F.R. § 4.71(a), the November 2010 Board decision did not take jurisdiction of the appropriate rating assigned to this neurological abnormality but rather only found that a separate rating should be assigned from September 2002.  The RO assigned the rating and the attorney filed a  Notice of Disagreement, asking that a Statement of the Case be assigned.  Under this procedural history, the Board directs that a Statement of the Case be issued upon remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his attorney-representative notice of how to substantiate a claim for TDIU.

2.  Secure for the record copies of the complete updated clinical records of all VA and/or private treatment the Veteran has received for his back, to specifically include any and all vocational rehabilitation records.  If vocational rehabilitation records are unavailable, a finding of unavailability with explanation should be associated with the record.

3.  After completion of directive #1-#2, schedule the Veteran for an examination to determine the current severity of his mechanical low back pain disability.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  

The examiner should specifically address whether there would be additional limits on functional ability on repeated use or during flare-ups, and provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should also assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  All findings should be described in detail.

The examiner should also offer an opinion as to the functional impairment caused by the Veteran's mechanical low back pain, and specifically discuss the impact the disability has on his ability to engage in substantially gainful employment, consistent with his education and training.  The examiner should detail the Veteran's current employment and his employment history.

The examiner must explain the rationale for all opinions offered.

4.  After completion of directives # 1 - 3, review the record and readjudicate the claim for an increased rating for mechanical low back pain and adjudicate the claim for TDIU.  If either remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his attorney-representative opportunity to respond before returning the case to the Board.

5.  Review the determination regarding the rating for right leg neurological manifestations and issue an appropriate statement of the case.  The Veteran and his attorney-representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






